118 U.S. 630 (1886)
PENNSYLVANIA RAILROAD COMPANY & Others
v.
ST. LOUIS, ALTON AND TERRE HAUTE RAILROAD COMPANY.
ST. LOUIS, ALTON AND TERRE HAUTE RAILROAD COMPANY
v.
PENNSYLVANIA RAILROAD COMPANY.
Supreme Court of United States.
Petition for rehearing Submitted May 10, 1886.
Decided November 8, 1886.
APPEALS FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF INDIANA.
*632 Mr. Joseph E. McDonald and Mr. John M. Butler, for petitioners.
*633 MR. JUSTICE MILLER delivered the opinion of the court.
The opinion of the court in this case, accompanying its judgment, was delivered very near the close of the last term [see ante, 294-318], and for that reason, among others, a special leave was granted the appellees to file a petition for rehearing at the beginning of the present term.
We have very carefully examined this petition, and while, on one of the main points in the case, namely, the statutory authority of the Indianapolis and St. Louis Railroad Company, under the laws of Indiana, to make the lease which was the foundation of the suit, there are some other statutes and some other decisions of the State and the State court cited, we do *634 not think they invalidate the ground on which the decision of this court at the last term rested.
It was said in that opinion that there was no decisive or conclusive expression of opinion on that subject by the Supreme Court of Indiana, and that this court was therefore compelled to exercise its own judgment and to follow it in deciding the case. We are not able to see in the cases cited for the first time in this petition anything which modifies this proposition.
The same may be said of the statutes specially relied on in the petition. There is, in our opinion, no authority found in them for the lease by the defendant company of the entire road, property, franchise, powers, and control of the plaintiff's road for ninety nine years.
The judgment of the plaintiff against the Indianapolis and St. Louis Company remains unaffected by the decision of this court, because there was no appeal by the latter company, and we see no reason to change our views on the other questions involved in the case.
The petition is, therefore, overruled.